United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-713
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal from the October 30, 2013 decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his schedule award
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained permanent impairment to his right leg based on
his accepted injury.
FACTUAL HISTORY
On June 19, 2013 appellant, then a 61-year-old letter carrier, sustained a cut on his right
foot from a piece of metal on a door when he entered the employing establishment. OWCP

1

5 U.S.C. §§ 8101-8193.

accepted his claim for an open wound of the right ankle and paid appropriate compensation
benefits. Appellant did not stop work.
Appellant was treated at a local emergency room on June 19, 2013 by Dr. Katherine L.
Cassidy, Board-certified in emergency medicine, for a right foot laceration. He reported that he
caught his right heel on a door at the employing establishment and lacerated his heel.
Dr. Cassidy repaired the laceration. On June 26, 2013 appellant was treated by Dr. Larry D.
Rowe, a Board-certified family practitioner, for a laceration of the right ankle with early
infection. Appellant was also treated by Dr. Roland D. Stuckey, a Board-certified family
practitioner, on June 21, 2013 for a laceration of the right ankle which occurred when he was cut
by a swinging door. Dr. Stuckey diagnosed laceration of the right ankle with infection.
Appellant came under the treatment of Dr. Philip A. Rettenmaier, an osteopath, on
July 16 and July 31, 2013 for the right ankle laceration. Dr. Rettenmaier returned appellant to
work at light duty. In an August 14, 2013 report, he treated appellant for a right ankle wound
which occurred on June 19, 2013. Dr. Rettenmaier noted a healing right posterior medial ankle
wound with no muscular weakness, tingling or numbness or limitation of motion. He diagnosed
open wound of the knee, leg and ankle with tendon involvement. In September 4, 2013 patient
instructions, he returned appellant to regular-duty work with no restrictions and no dressings
required. Dr. Rettenmaier noted that, while a scar from healing was to be expected, the right
ankle wound was fully healed and without residual disability.
On September 26, 2013 appellant filed a claim for a schedule award.
On September 30, 2013 OWCP requested that appellant submit a detailed report from a
treating physician which provided an impairment evaluation pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 It requested
an opinion as to whether appellant reached maximum medical improvement, a diagnosis upon
which the impairment was based, and a detailed description of objective findings including
decreases strength, atrophy, ankylosis, sensory changes and subjective complaints such as pain
or discomfort and a detailed description of any permanent impairment under the applicable
criteria and tables in the A.M.A., Guides. No additional information was submitted.
In a decision dated October 30, 2013, OWCP denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
2

A.M.A., Guides (6th ed. 2008).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides,5 has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
Not all medical conditions accepted by OWCP result in permanent impairment to a
scheduled member.7 The Board notes that, before applying the A.M.A., Guides, OWCP must
determine whether the claimed impairment of a scheduled member is causally related to the
accepted work injury.8 The claimant has the burden of proving that the condition for which a
schedule award is sought is causally related to his or her employment.9
ANALYSIS
Appellant claimed a schedule award for permanent impairment of the right ankle for the
accepted condition of open wound sustained on June 19, 2013. To be entitled to a schedule
award, he must establish that he is at maximum medical improvement and sustained a permanent
impairment of a scheduled member of the body due to an employment injury.10 Appellant’s
condition was accepted for open wound of the right ankle. On September 30, 2013 OWCP
requested that he submit a medical report from his treating physician addressing the degree of
permanent impairment under the A.M.A., Guides.
The Board finds that appellant failed to submit sufficient medical evidence to establish
that he is at maximum medical improvement or the extent of any permanent impairment.
Appellant submitted an August 14, 2013 report from Dr. Rettenmaier who treated him for the
right ankle wound which occurred on June 19, 2013. Dr. Rettenmaier noted that the right
posterior medial ankle wound was healing nicely with no muscular weakness, tingling or
numbness or no limitation of motion. He diagnosed open wound of the knee, leg and ankle with
tendon involvement. Dr. Rettenmaier returned appellant to work regular duty with no
restrictions. In patient instructions dated September 4, 2013, he noted the right ankle wound was
fully healed without residual disability and returned appellant to work regular duty with no
restrictions or dressings required.
In order to determine entitlement to a schedule award appellant’s physician must provide
a sufficiently detailed description of his condition so that the claims examiner and others
reviewing the file will be able to clearly visualize the impairment with its resulting restrictions
5

Supra note 2.

6

See supra note 4.

7

Thomas P. Lavin, 57 ECAB 353 (2006).

8

Michael S. Mina, 57 ECAB 379, 385 (2006).

9

Veronica Williams, 56 ECAB 367 (2005) (a schedule award can be paid only for a condition related to an
employment injury; the claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment).
10

Id.

3

and limitations.11 Dr. Rettenmaier did not provide an impairment rating, discuss whether the
accepted condition caused permanent impairment or state an opinion as to whether appellant was
at maximum medical improvement.12 As he did not support that the accepted condition caused
any permanent impairment, his reports are insufficient to establish that appellant has any
permanent impairment due to the accepted condition. On September 30, 2013 OWCP requested
that appellant provide a report from his treating physician with regard to his permanent
impairment of the right ankle and right lower extremity condition in accordance with the
A.M.A., Guides. He did not submit medical evidence to establish permanent impairment of his
right leg or foot caused by his accepted injury. Without probative medical opinion evidence
from a physician addressing how appellant’s impairment correlated to the A.M.A., Guides, and
explaining the causal relationship between these findings and his accepted employment injury,
appellant has failed to establish his claim for a schedule award.13
On appeal appellant asserts that Dr. Rettenmaier’s report provided a detailed outline of
his permanent disabilities and complied with OWCP’s request for information. As noted,
Dr. Rettenmaier did not address maximum medical improvement or support that appellant had
any permanent impairment due to his work injury. No medical evidence was received by
OWCP, prior to its October 30, 2013 decision, supporting that appellant had ratable impairment
of his right leg or foot causally related to his accepted injury.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that he is entitled to a schedule award.

11

Renee M. Straubinger, 51 ECAB 667, 669 (2000) (where the Board found in providing an estimate of the
percentage loss of use of a member of the body listed in the schedule provisions, a description of a claimant’s
impairment must be obtained from his or her physician which is in sufficient detail so that the claims examiner and
others reviewing the file will be able to clearly visualize the impairment and its resulting restrictions and
limitations).
12

A schedule award is not payable unless it is determined by probative medical evidence that the employee is at
maximum medical improvement. See D.R., 57 ECAB 720 (2006).
13

Id.; see also Lela M. Shaw, 51 ECAB 372 (2000) (where the Board found that a physician’s opinion which did
not define impairment in terms of the A.M.A., Guides, was insufficient to establish a permanent impairment due to
the accepted employment injury).

4

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed
Issued: June 26, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

